Citation Nr: 1516861	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial rating greater than 10 percent for a right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis.

3.  Entitlement to an initial compensable rating for a right ankle avulsion fracture.

4.  Entitlement to an initial rating greater than 20 percent prior to December 12, 2013, and after March 1, 2014, for spinal stenosis with spinal fusion.

5.  Entitlement to a temporary total disability rating effective March 1, 2014, for spinal stenosis with spinal fusion due to convalescence.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 2004 to March 2005, December 2007 to August 2009, November 2009 to July 2011, and from February to May 2012, including in combat in Afghanistan in support of Operation Enduring Freedom.  He also had additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted, in pertinent part, the Veteran's claims of service connection for a right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis ("right knee disability), assigning a 10 percent rating effective July 8, 2011, and for a right ankle avulsion fracture ("right ankle disability"), assigning a zero percent (non-compensable) rating effective July 8, 2011.  The Veteran disagreed with this decision in July 2012.  He perfected a timely appeal in March 2013.

This matter next is before the Board on appeal from an August 2012 rating decision in which the RO denied the Veteran's claim of service connection for asthma.  The Veteran disagreed with this decision in September 2012.  He perfected a timely appeal in March 2013.

This matter finally is before the Board on appeal from an April 2014 rating decision in which the RO granted the Veteran's claim of service connection for spinal stenosis with spinal fusion, assigning a 20 percent rating effective August 22, 2013, a temporary total disability rating from December 12, 2013, due to convalescence, and a 20 percent rating effective March 1, 2014.  The Veteran disagreed with this decision in April 2014, seeking a higher initial rating for spinal stenosis and an extension of his temporary total disability rating for spinal stenosis beyond March 1, 2014.  He perfected a timely appeal in July 2014.

The Board notes that, during the pendency of this appeal, the Veteran also sought an earlier effective date than April 15, 2014, for the grant of a 10 percent rating for a service-connected right knee scar.  The RO granted this claim in a July 2014 rating decision by assigning an earlier effective date of July 8, 2011, for a 10 percent rating for a service-connected right knee scar.  No action on the part of the Board is warranted on this matter. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

A review of the Veteran's VBMS paperless claims file shows that he filed a claim of service connection for a stomach scar, including as due to service-connected spinal fusion, in a March 2015 statement.  To date, the Agency of Original Jurisdiction (AOJ) (in this case the RO) has not adjudicated this claim.  Thus, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action. 

The issues of entitlement to an initial rating greater than 20 percent prior to December 12, 2013, and after March 1, 2014, for spinal stenosis with spinal fusion and entitlement to a temporary total disability rating effective March 1, 2014, for spinal stenosis with spinal fusion due to convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The record evidence indicates that the Veteran was assigned to Fort Benning, Georgia, from November 2004 to March 2005 for basic training, infantry training, and airborne training, and from April to September 2009 for Basic Officer Leadership Course (BOLC).

2.  The record evidence indicates that black mold was present in areas where the Veteran served while at Fort Benning, Georgia, during and after the dates when he was assigned there and the U.S. Army was aware of the presence of black mold in these areas and attempted to remediate this problem.

3.  The record evidence is in relative equipoise as to whether the Veteran's asthma is related to active service, including his presumed in-service exposure to black mold while at Fort Benning, Georgia.

4.  The record evidence shows that the Veteran's service-connected right knee disability is manifested by, at worst, flexion to 130 degrees with no objective evidence of painful motion, extension to zero degrees with no objective evidence of painful motion, no additional limitation of motion on repetitive testing, less movement than normal on the right lower extremity, full muscle strength, normal joint stability, no recurrent patellar subluxation/dislocation, residual right knee pain with certain activities, occasional use of a knee brace, and no x-ray evidence of degenerative or traumatic arthritis or patellar subluxation.

5.  The record evidence shows that the Veteran's service-connected right ankle disability is manifested by, at worst, right ankle sprain.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).
2.  The criteria for an initial rating greater than 10 percent for a right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262-5260 (2014).

3.  The criteria for an initial compensable rating for a right ankle avulsion fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for asthma, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's higher initial rating claims for a right knee disability and for a right ankle disability, the  Board notes that, these claims are "downstream" elements of the AOJ's grant of service connection for each of these disabilities in the currently appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In June and December 2011 and in February 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  All of the VCAA notice was provided prior to the currently appealed rating decisions; thus, this notice was timely.  

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issues of service connection, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected right knee disability and his service-connected right ankle disability.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Asthma

The Veteran contends that he incurred asthma during active service.  He specifically contends that he was exposed to black mold in areas where he was assigned while on active service in Fort Benning, Georgia, to include the fort's dining and barracks showering facilities, and such exposure caused or contributed to his current asthma.  He also contends that the U.S. Army was aware of the black mold problem in these areas at Fort Benning, Georgia, and tried repeatedly to remediate this problem during and after his active service at this facility.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because asthma is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran currently experiences asthma that is related to active service.  As noted elsewhere, the Veteran has contended that in-service exposure to black mold while he was on active service at Fort Benning, Georgia, caused or contributed to his current asthma.  The Board acknowledges that the Veteran's service personnel records demonstrate that he was assigned to Fort Benning, Georgia, from November 2004 to March 2005 for basic training, infantry training, and airborne training, and from April to September 2009 for Basic Officer Leadership Course (BOLC).  The Board also acknowledges that the Veteran has obtained and submitted for VA review voluminous evidence which tends to suggest that black mold was present in areas where the Veteran served while at Fort Benning, Georgia, during and after the dates when he was assigned there and the U.S. Army was aware of the presence of black mold in these areas and attempted to remediate this problem.  This evidence includes official U.S. Army records noting the presence of black mold repeatedly between approximately 2005 and 2012 in areas such as the soldier's barracks, showering facilities in the barracks, and the dining facility.  Having reviewed the record evidence, the Board infers that the Veteran likely was exposed to black mold while on active service at Fort Benning, Georgia, from November 2004 to March 2005 and from April to September 2009.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

There is evidence both for and against the Veteran's claim of service connection for asthma.  The Board notes in this regard that the Veteran does not contend, and his service treatment records do not show, that he complained of or sought treatment for asthma during active service.  The Veteran has stated consistently in multiple submissions to VA that he did not complain of or seek treatment for asthma during active service because he erroneously believed that, if he reported this complaint to medical personnel, he either would not be accepted on to active service or would be forced to leave active service.  The Board also notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The evidence includes a March 2013 statement from M.T., M.D., the Veteran's family practice physician, indicating that he saw the Veteran in December 2004 while he was home from basic training on leave for complaints of congestion and a persistent cough.  Dr. M.T. stated in March 2013 that "the change in climate...had triggered not only the underlying allergies with nasal congestion but also some bronchospasm or an asthma variant."  Dr. M.T. also stated in March 2013 that the Veteran had "responded to an albuterol nebulizer treatment and was prescribed a steroid to give continued relief" after being seen in December 2004.  The Board infers from a review of this evidence, along with the Veteran's December 2004 outpatient treatment records, that he complained of and was treated for asthma or an asthma variant by Dr. M.T. while on active service.  See Bastien, 599 F.3d at 1306.

The post-service evidence is in relative equipoise as to whether the Veteran currently experiences asthma which is related to active service, including his inferred in-service exposure to black mold while at Fort Benning, Georgia.  For example, on private outpatient treatment in January 2007, the Veteran complained of asthma problems and shortness of breath while exercising since December 2004.  He denied any prior history of asthma/respiratory problems.  The Veteran reported running 5-6 days per week up to 7 miles per run.  The private clinician stated:

[The Veteran] started having respiratory problems fairly soon after starting basic training, and was also having upper respiratory symptoms suggestive of a [upper respiratory infection], with low-grade fevers and nasal congestion.  Most of the cadets in his barracks had respiratory problems also as did some of the incoming cadets who were there for airborne training.

Although the Veteran stated that his symptoms improved with medication (antibiotics and an inhaler), "his symptoms returned upon return to basic training camp."  He did not use his inhaler during basic training 'as this would have disqualified him."  He started having symptoms "within 10-15 minutes of running."  Physical examination showed clear lungs to auscultation "with quiet breathing" and bilateral forced expiratory wheezes.  A chest x-ray showed "what appears to be peribronchial inflammation."  The assessment was probable exercise-induced bronchospasm.  The private clinician stated, "It is possible that this all started with a mold-related trigger or similar allergen in basic training.  It is also possible that he is having symptoms with exercise that are attributable to exercise-induced anaphylaxis."  The Veteran was prescribed Singulair 10 mg tablets once daily.

Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the private clinician's January 2007 opinion concerning the possible diagnosis of exercise induced asthma is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for asthma.

On private outpatient treatment in February 2007, the Veteran complained of asthma problems and an "exertional asthma provocation.  He had some trouble with a timed run last week and requested further evaluation for these symptoms.  He remains better symptomatically [than] prior to starting the Singulair."  Pulmonary function testing showed decreased lung volumes at 15 minutes post-exercise.  The assessment was possible mixed respiratory picture and exercise-induced bronchospasm.  The private clinician stated, "Some components of this test are consistent with inspiratory limitation.  He was breathing near his vital capacity for much of the test.  Question vocal cord dysfunction."  The Veteran was prescribed Advair diskus 100/50, one inhalation, twice daily.  In a May 2007 addendum to this outpatient treatment report, the private clinician stated that he had spoken with the Veteran "and he is much improved on the Advair.  He occasionally has coughing post-exercise that now lasts no longer than 30-45 minutes."  The Veteran was advised to stay on his current medication regimen.

On VA general medical examination in July 2011, the Veteran's complaints included asthma since basic training at Fort Benning, dyspnea on exertion, and reported asthma attacks 3-4 times a week.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he developed wheezing, shortness of breath with exercise, and a cough but "he never was seen in service or let the military know he was asthmatic for fear of being disqualified."  He used daily medication (Singulair, Advair, and Ventolin).  Physical examination showed clear lungs to auscultation with no wheezing.  The VA examiner stated that it was less likely than not that the Veteran's asthma by history was caused by or aggravated by active service.  The rationale for this opinion was the lack of service treatment records showing a diagnosis of or treatment for asthma.  The examiner also noted that the Veteran failed to report for pulmonary function testing scheduled for July 22, 2011.  The diagnoses included asthma by history.

On VA respiratory conditions Disability Benefits Questionnaire (DBQ) in January 2012, the Veteran's complaints included asthma.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported being diagnosed as having "exercise induced asthma while in basic training at Ft. Benning."  The Veteran also reported that his family physician had changed the diagnosis from asthma "to acute bronchospasms so it would not affect his military career."  He reported further being diagnosed as having exercise induced asthma "by a private sports medicine doctor" and taking medication to treat it.  The Veteran's respiratory condition required the use of Singulair daily, Albuterol "after [a] work out, and Advair prior to work outs," approximately 3-5 days a week.  His condition also required intermittent use of inhalational anti-inflammatory medication and inhalational bronchodilator therapy.  It further required the use of oral bronchodilators although the frequency was not provided by the VA examiner.  A history of asthmatic attacks was noted.  The Veteran experienced 4 or more asthma attacks per week in the previous 12 months but no episodes of respiratory failure.  A September 2009 chest x-ray was reviewed and was normal.  Pulmonary function testing showed FEV-1/FVC 97 percent of predicted value pre-bronchodilator.  The VA examiner stated that post-bronchodilator testing was not completed because the Veteran currently was on a bronchodilator.  This examiner also stated that the Veteran had "previous environmental allergens prior to military service which did not require treatment.  Unable to perform methacholine challenge testing as of yet to determine whether respiratory problems are secondary to exercise induced asthma, as the Veteran contends, or secondary to environmental allergens."  This examiner stated further:

The Veteran was scheduled for a methacholine challenge test on 1-10-12.  On this date the testing was unable to be performed due to a pharmacy error.  He was rescheduled on 1-30-12 and called in sick.  At this time he notified [VA that] he would be out of town for the next 3+ months and reschedule[d] the test for 5-18/12.  There is no doubt the Veteran has bronchospasm and benefits from bronchodilators; the question is the etiology which cannot be determined until a methacholine challenge test is performed.  This Veteran really needs to see a pulmonologist, and not a sports medicine doc[tor], for his respiratory workup.  There is no evidence in the [service treatment records that] the Veteran was diagnosed or treated for asthma while in the military...The most significant point in this case is the Veteran, medically, was unfit for his military assignment due to his respiratory condition.

The diagnosis was asthma.

As noted elsewhere, it is well-settled that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  To the extent that VA clinicians in July 2011 and January 2012 relied on the absence of service treatment records showing no diagnosis of or treatment for asthma as support for their negative nexus opinions concerning the contended etiological relationship between the Veteran's asthma and active service, the Board finds that these examination reports are inadequate for VA purposes.

In a March 2012 opinion, a VA clinician stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He also stated that he had reviewed the conflicting medical evidence and noted the Veteran's prior diagnoses of exercise induced asthma.  He concluded that, until the results of the Veteran's methacholine challenge test scheduled for May 18, 2012, were known, "it would be speculation to determine if this was asthma or some other condition."

In an August 2012 opinion, a VA clinician opined that it was less likely than not that the Veteran's asthma was related to active service.  The rationale for this opinion was that, although the Veteran had been diagnosed as having asthma in 2007 and "it was speculated that this was caused by allergen exposure while in the military...asthma has defied a precise definition acceptable to all disciplines."  This clinician explained that the presence of airway hyper-responsiveness, which "is most commonly due to asthma," could be confirmed with methacholine challenge testing.  This clinician reviewed the Veteran's methacholine challenge test and concluded that it "excludes the diagnosis of asthma."

In a February 2013 opinion, another VA clinician stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He also stated that he had reviewed the conflicting medical evidence concerning whether the Veteran had a diagnosis of asthma that was related to active service.  This clinician opined:

[The] Veteran does NOT meet [the] diagnostic criteria of asthma per se.  The testing in February 2007 was spirometry pre and post exercise without mention of using bronchodilator during this testing.  Review of medical literature does not describe this methodology of testing as being acceptable for determination of the diagnosis of asthma.  Recurrent allergies, like what this Veteran has, can also produce bronchospasm which can be relieved by use of bronchodilator[s] such as albuterol.  Review of the available records show[s that] the Veteran had an acute event, apparently infectious in etiology, that is to say a [upper respiratory infection], in 12/2004 that was treated and resolved.

In a February 2013 opinion, C.D.B., D.O, opined:

Based on the review of this [Veteran's] records, there is incontrovertible evidence for a diagnosis of asthma.  Therefore, he is being treated for asthma with Advair, albuterol, and Singulair.  He will likely need these medications lifelong.

The VA has somehow determined that this [Veteran] doesn't have asthma.  I do not see how this is possible based on review and patient history.  This is not a medically sound finding.  He indeed does have asthma.

Dr. C.D.B. noted the Veteran's initial diagnosis of asthma in 2004 by Dr. M.T. which "was triggered during basic training by an allergen in the environment."  Dr. C.D.B. concluded that this 2004 finding demonstrated that the Veteran's asthma was related to active service.

In an April 2013 opinion, J.P.B., D.O., stated that he had reviewed the Veteran's medical records "relating to his diagnosis of asthma.  I am treating him for asthma.  He will require lifelong treatment for asthma.  He has a confirmed medical diagnosis of asthma, originating in 2004, while on a period of active duty."  Based on a review of the medical evidence, Dr. J.P.B. opined that the Veteran's in-service exposure to black mold while at Fort Benning, Georgia, "is the cause of the onset of his asthma while on active duty.  Indeed, black mold is a known trigger of asthma and the literature on this subject is well developed."  Dr. J.P.B. also opined:

I therefore find an undisputable medical link between the black mold exposure [the Veteran] experienced in basic training while on active duty and the onset of his asthma, which was first diagnosed while on a period of active duty.  I believe his asthma was triggered by the mold found in the barracks at Ft. Benning and is therefore service connected.  

(Emphasis in original.)  Dr. J.P.B. noted that the Veteran used 3 daily medications to control his asthma.  Dr. J.P.B. next noted that he had reviewed the Veteran's methacholine challenge test results "and find the results to be positive for asthma."  This rationale for this opinion was:

While the VA determined that this test was indeed negative for asthma, I come to a different medical opinion.  Technically, for a methacholine bronchoprovocation study to be deemed positive there must be a twenty percent drop of FEV1 from the baseline.  Since [the Veteran] was off all asthma medications at that time of the testing, I suspect his baseline testing represents chronic bronchoprovocation from native inhalation exposures due to his uncontrolled asthma and the methacholine challenge did not turn the test positive based on his baseline airway irritation.

Dr. J.P.B. stated that the Veteran's methacholine challenge testing also showed an 11% drop in FEV 25-75% "which is indicative of small airway obstruction consistent with asthma.  I also think that he has a cough-predominant asthma which is a variant of traditional asthma which may or may not turn bronchoprovocation testing positive."

In a March 2014 opinion, C.C., M.D., stated that the Veteran had asked him to review his medical records "from our office regarding your history of respiratory problems and provide input regarding your previous diagnosis of asthma."  Dr. C.C. stated that the Veteran's history and medical records review indicated that he "began having clinically significant respiratory symptoms while in basic training at Fort Benning, Georgia, in 2004.  This was thought to relate to chronic exposure to mold that was present in the shower and walls of the barracks."  Dr. C.C. noted the Veteran's 2004 diagnosis of asthma by Dr. M.T.  Dr. C.C. stated that a 10 mg daily Singulair "appear[ed] to result in improvement in your symptoms, but ultimately, because of a lack of complete resolution of symptoms, an exercise challenge test was performed."  Dr. C.C. next noted that, following this testing, the Veteran had "a decrease in peak flow of 24%.  This in itself is considered diagnostic for exercise-induced asthma, though admittedly, it is not the marker we usually pay the most attention to [sic]."  Dr. C.C. concluded that, as of 2007, the Veteran's test results confirmed a diagnosis of exercise induced asthma.
 
On VA respiratory conditions DBQ in April 2014, the Veteran complained of asthma.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran's "private physicians agree[] that his exposure to black mold could have triggered his asthma."  The Veteran used Advair and Singulair daily and albuterol as needed to treat his asthma.  The VA examiner stated that the Veteran's respiratory condition required the use of intermittent inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication but did not require the use of oral bronchodilators.  This examiner stated that the Veteran had experienced asthma attacks with episodes of respiratory failure in the previous 12 months but less frequently than weekly.  This examiner reviewed the Veteran's methacholine challenge testing which was negative and noted that the Veteran's pulmonary function testing did not reflect accurately the Veteran's current pulmonary function.  Post-bronchodilator testing was not completed because the Veteran was on bronchodilators at the time of his pulmonary function testing.  The Veteran's respiratory condition affected his ability to work.  "If he laughs or coughs, he has to stop working and get an inhaler, then wait for it to take effect."  The VA examiner opined that it was less likely than not that the Veteran's asthma was related to active service.  The rationale for this opinion was, "The Veteran has been diagnosed with an asthma variant by his private physicians; however, the methacholine test done here at the VA did not verify this.  I would recommend a more useful test such as measuring his [pulmonary function testing] pre and post exercise to have a better evaluation of his diagnosis."  The diagnosis was asthma variant.

The Board has found that the Veteran likely was exposed to black mold while on active service at Fort Benning, Georgia, and he was treated for asthma in December 2004 while on active service.  There is evidence (in this case, opinions from several private clinicians and VA clinicians) both for and against finding that the Veteran currently experiences disability due to asthma which is related to active service, including as due to his presumed in-service black mold exposure at Fort Benning.  In other words, the evidence is in relative equipoise as to whether the Veteran currently experiences asthma which is related to his in-service black mold exposure.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for Veterans benefits, has authorized to VA to resolve a . . . medical question in the claimant's favor so long as the evidence for and against that question is in 'approximate balance'").  In summary, and after resolving all reasonable doubt in the Veteran's favor, the Board determines that service connection for asthma is warranted.

Higher Initial Rating Claims

The Veteran contends that his service-connected right knee disability and right ankle disability are more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected right knee disability is evaluated as 10 percent disabling effective July 8, 2011, by analogy to 38 C.F.R. § 4.71a, DC 5262-5260 (impairment of tibia and fibula-limitation of leg flexion).  See 38 C.F.R. § 4.71a, DC 5262-5260 (2014).  A 10 percent rating is assigned under DC 5260 for limitation of leg flexion to 45 degrees.  A 20 percent rating is assigned for limitation of leg flexion to 30 degrees.  A maximum 30 percent rating is assigned for limitation of leg flexion to 15 degrees.  Id.

The Veteran's service-connected right ankle disability is evaluated as zero percent disabling (non-compensable) effective July 8, 2011, under 38 C.F.R. § 4.71a, DC 5271 (limited motion of ankle).  See 38 C.F.R. § 4.71a, DC 5271 (2014).  A minimum 10 percent rating is assigned under DC 5271 for moderate limited motion of the ankle.  A maximum 20 percent rating is assigned under DC 5271 for marked limited motion of the ankle.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

The Board notes in this regard that the Veteran has asserted that he is entitled to a separate compensable rating for his service-connected right knee disability under DC 5262.  The Board acknowledges that, if a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation of the same manifestation under different diagnostic codes is to be avoided, however.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The Veteran's service treatment records show, at an enlistment physical examination in May 2004, prior to his entry on to active service in October 2004, clinical evaluation was normal except for a tattoo on the left arm.  The Veteran denied all relevant pre-service medical history.  The Veteran's medical history and clinical evaluation were unchanged on periodic physical examination in August 2009.

On private outpatient treatment in September 2009 while on active service, the Veteran complained of right arch pain "after spraining ankle in June and August," and some lateral ankle pain.  He had treated his right ankle problems with rest and ice.  Physical examination showed normal ankle motion, no ankle instability, pain on motion of the anterolateral aspect of the right ankle, right ankle pain on active inversion, and no ankle swelling.  X-rays showed an apparent avulsion fragment off of the distal lateral malleoli of the right ankle.  The assessment included right ankle sprain.

On private outpatient treatment in October 2009 while on active service, the Veteran was seen in follow-up for pronation, right ankle sprain, and an avulsion fracture.  He was 5 weeks status-post inserts.  Physical examination showed normal ankle motion, no ankle instability, swelling, or pain on motion of the anterolateral aspect.  The assessment included right ankle sprain.

In a February 2011 letter, T.A.G., M.D., stated that the Veteran was under his care for a tibial plateau fracture.  Dr. T.A.G., stated, "This is a significant injury to [the Veteran's] knee.  I doubt he will be able to serve in his current capacity as an infantry officer in the future.  There is a significant probability he will need to change his [military occupational specialty].  I also believe there is a significant probability he will have a permanent profile as a consequence of this injury."

Later in February 2011, it was determined that the Veteran incurred a closed fracture of the right tibia in the line of duty.  The Veteran's service treatment records indicate that he was conducting physical training and injured his right knee while playing basketball.  The Veteran was medically evacuated from Afghanistan where he incurred his right knee fracture and had surgery at Landstuhl Regional Medical Center in Germany.

On private outpatient treatment in May 2011, the Veteran "reports he is doing well" with his physical therapy program for his right knee.  The Veteran's recent in-service right knee surgery was noted.  Physical examination of the right knee showed "he still has a fair amount of induration laterally.  There is a little bit of warmth compared to the contralateral side.   He achieves full extension and outstanding flexion."  X-rays showed "an internally fixed lateral tibial plateau fracture."  The assessment was tibial plateau fracture.  The private clinician stated, "I believe the [Veteran] has reached maximum medical improvement.  I talked with him about the significant probability that he would have traumatic arthropathy at some point in his life."  This clinician also stated that the Veteran "will have a permanent profile in the Army, restricting him from most vigorous activities."

On VA examination on July 2011, the Veteran's complaints included ongoing right ankle pain and decreased range of motion and constant right knee pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he injured his ankle initially in June 2009.  He was right-hand dominant.  He rated his constant right knee pain as 3/10 on a pain scale and throbbing at rest.  His right knee pain increased to 5-6/10 on a pain scale with movement and was sharp, stabbing pain.  He also experienced right knee swelling, numbness and tingling of the knee joint, weakness, stiffness, deformity, instability or giving way, locking, lack of endurance, effusion, and redness.  His in-service right knee fracture was noted.  He was unable to stand for more than 30 minutes or walk more than 1 mile.  

Physical examination of the right knee in July 2011 showed slight edema of the knee joint with patellar ballottement but no tenderness to palpation with patellar grind or distraction, no crepitus with active or passive range of motion, tenderness to palpation along the medial-lateral joint line, no popliteal mass, a full range of motion, normal medial and lateral collateral ligaments, normal anterior and posterior drawer test, and no subluxation or instability.  Range of motion testing of the right knee showed flexion to 143 degrees with reported pain in patella and popliteal fossa region and extension to 0 degrees with reported pain "inside joint."  Physical examination of the right ankle showed no tenderness to palpation.  Range of motion testing of the right ankle showed dorsiflexion to 25 degrees, plantar flexion to 50 degrees, inversion to 30 degrees, and eversion to 20 degrees.  X-rays of the right knee showed a previous lateral tibia plateau fracture.  X-rays of the right ankle showed no acute fractures and mild degenerative changes.  The diagnoses included right ankle avulsion fracture with an unremarkable examination today and status post-operative right knee lateral tibial plateau fracture and lateral meniscus tear with residuals.

On private outpatient treatment in November 2011, the Veteran's complaints included right knee pain and swelling "with no real significant injury or trauma.  He stated that he is an avid runner and runs up to 2 to 2 1/2 miles a day but he has not been doing that as of late as he has been having knee pain and swelling.  Consequently, there is some instability with the knee, but again, no injuries or trauma."  He denied any recent right knee catching, clicking, or locking.  Physical examination of the right knee showed no significant pain with range of motion although flexion to 90 degrees "and a little bit past that does cause him some increased discomfort to the knee itself," no instability with medial and lateral collateral ligament testing, mild to moderate effusion, and no signs of erythema or infection.  The impression was knee pain.  The private clinician recommended a cortisone injection in the right knee and the Veteran consented.  This clinician stated, "I talked to [the Veteran] about the fact that his knee sustained a significant injury, one which required surgery, and I do think that the knee itself is wearing out and the arthropathy within the knee is limiting him and is likely the cause for the knee swelling itself."

In January 2012, the Veteran's complaints included increased clicking/grinding/pain/swelling of the right knee.  "He has had some catching in" his right knee.  He reported that recent weightlifting "extenuated his pain."  Physical examination of the right knee showed it was "a little boggy," a full range of motion, and excellent flexion.  The impressions were knee pain and post-traumatic arthropathy.

In statements on his July 2012 notice of disagreement, the Veteran asserted that he experienced pain, weakness/fatigability, and lack of endurance in his right knee and his right ankle "is frequently stiff and does not have the same level of motion which existed prior to the injury."  He also experienced frequent right ankle sprain "due to the weakness of my ankle (whereby my ankle is swollen & extremely painful with very limited motion).

On VA knee and lower leg conditions DBQ on April 15, 2014, the Veteran's complaints included constant dull and throbbing right knee pain which he rated as 5-6/10 on a pain scale.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported "difficulties with playing with his kids, going up and down stairs, turning quickly, and gardening.  Pain then flares to 8/10 and will last for a week."  The Veteran "may wear a brace with activities."  Range of motion testing of the right knee showed flexion to 130 degrees with no objective evidence of painful motion and extension to zero degrees with no objective evidence of painful motion.  There was no additional limitation of motion on repetitive range of motion testing.  

Physical examination in April 2014 showed less movement than normal on the right lower extremity, 5/5 muscle strength on right knee flexion and extension, normal joint stability, no recurrent patellar subluxation/dislocation, a history of a right meniscal tear, residual right knee pain with certain activities, painful or unstable right knee scars, and a healing ridge of the right knee "on the area of previous surgery -- upper aspect of the tibia.  The Veteran occasionally used a knee brace as a normal mode of locomotion "with certain activities."  X-rays of the right knee showed no degenerative or traumatic arthritis or patellar subluxation.  The VA examiner stated that the Veteran "may have to stand up at times if the knee gets stiff."  In regard to the question of whether pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time, the examiner responded as follows:  "It is not possible without resorting to mere speculation to estimate either loss of [range of motion] or describe loss of function, because there is no conceptual or empirical basis for such a determination without directly observing function under these conditions."  The diagnosis was right knee tibia fracture and lateral meniscus tear.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for a right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis ("right knee disability").  The Board acknowledges initially that the Veteran incurred a "significant" right knee injury during active service (as Dr. T.A.G. noted in February 2011).  The Veteran contends that his service-connected right knee disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, flexion to 130 degrees with no objective evidence of painful motion, extension to zero degrees with no objective evidence of painful motion, no additional limitation of motion on repetitive testing, less movement than normal on the right lower extremity, full muscle strength, normal joint stability, no recurrent patellar subluxation/dislocation, residual right knee pain with certain activities, occasional use of a knee brace, and no x-ray evidence of degenerative or traumatic arthritis or patellar subluxation (as seen on VA examination in April 2014).  The Board finds it significant that, in May 2011, a few months after he incurred his right knee injury and had surgery to repair his right knee, he had "full extension and outstanding flexion" in this knee.  The Board also acknowledges that the May 2011 private clinician advised the Veteran of "the significant probability that he would have traumatic arthropathy at some point in his life" and would be restricted "from most vigorous activities" due to a permanent Army profile.  

VA examination in July 2011 showed only slight edema of the knee joint with patellar ballottement but no tenderness to palpation with patellar grind or distraction, no crepitus with active or passive range of motion, tenderness to palpation along the medial-lateral joint line, no popliteal mass, a full range of motion, normal medial and lateral collateral ligaments, normal anterior and posterior drawer test, and no subluxation or instability.  Range of motion testing of the right knee showed flexion to 143 degrees with reported pain in patella and popliteal fossa region and extension to 0 degrees with reported pain "inside joint."  At this examination, the Veteran rated his constant right knee pain as 3/10 on a pain scale and throbbing at rest.  His right knee pain increased to 5-6/10 on a pain scale with movement and was sharp, stabbing pain.  He also complained of right knee swelling, numbness and tingling of the knee joint, weakness, stiffness, deformity, instability or giving way, locking, lack of endurance, effusion, and redness.

Physical examination of the Veteran's right knee in November 2011 showed no significant pain with range of motion although flexion was to 90 degrees "and a little bit past that does cause him some increased discomfort to the knee itself," no instability with medial and lateral collateral ligament testing, mild to moderate effusion, and no signs of erythema or infection.  The impression was knee pain and the Veteran received a cortisone injection in his right knee.

Taken together, the record evidence does not show that the Veteran's service-connected right knee disability is manifested by flexion limited to 30 degrees or less (i.e., at least a 20 percent rating under DC 5260) such that an initial rating greater than 10 percent is warranted for this disability at any time during the appeal period.  See 38 C.F.R. § 4.71a, DC 5260 (2014).  And, as noted above, despite his assertions to the contrary, the Veteran is not entitled to a separate compensable rating under DC 5262 for the same right knee symptomatology as that would constitute impermissible pyramiding.  Also, the Veteran's range of motion on flexion and extension do not meet the criteria for a compensable rating under Diagnostic Codes 5260 and 5261, which tends to suggest that the level of overall impairment associated with the Veteran's knee does not more nearly approximate moderate impairment under Diagnostic Code 5262.  While the Veteran has intermittently complained of instability of the knee, the physical examinations did not reveal real subluxation or lateral instability of the knee such that a rating under Diagnostic Code 5257 would be appropriate.  The record also reflects that the service connected disability includes a tear of the meniscus, which according to the April 2014 VA examination is not productive of any residuals (Part 12.c.).  The Veteran has complained of locking of the knee and denied locking of the knee.  The physical examinations have not shown real locking of the knee.  The record also shows that "mild to moderate" effusion was shown on examination in November 2011 with no objective demonstration of this finding on any other examination.  Based on the foregoing, the evidence does not persuasively show that the Veteran is entitled to a rating under Diagnostic Code 5258 for dislocated semilunar cartilage productive of frequent episodes of "locking," pain, and effusion into the joint.  The Board recognizes the Veteran's lay statements that his service-connected right knee disability is painful but finds his complaints of pain adequately compensated within the currently assigned 10 percent rating.  Also, as noted above, the VA examiner specifically provided that it would be mere speculation on the part of the examiner to estimate range of motion loss with a flare-up or during repetition over a period of time, and the VA examiner provided a supporting rational.  The requirements of DeLuca have been met.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) ("[T]he medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the arm is used repeatedly over a period of time. Because DC 5201 provides for a rating solely on the basis of loss of range of motion, these determinations should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.") (emphasis added).  A higher rating cannot be based on medical speculation and certainly not lay speculation. 38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, the Board finds no violation of the principles set forth in DeLuca.  Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent for a service-connected right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis have not been met.

The Board next finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for a service-connected right ankle avulsion fracture ("right ankle disability").  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, a right ankle sprain (as seen on private outpatient treatment in September 2009).  At that time, physical examination of the Veteran's right ankle showed normal motion, no instability, pain on motion of the anterolateral aspect, pain on active inversion, and no swelling.  The Veteran was given inserts for his ankle sprain.  In October 2009, physical examination of the Veteran's right ankle showed normal motion and no instability, swelling, or pain on motion of the anterolateral aspect.  On VA examination in July 2011, physical examination of the Veteran's right ankle showed no tenderness to palpation.  Range of motion testing of the right ankle showed dorsiflexion to 25 degrees, plantar flexion to 50 degrees, inversion to 30 degrees, and eversion to 20 degrees.  X-rays of the right ankle showed no acute fractures and mild degenerative changes.  The July 2011 VA examiner concluded that the Veteran's right ankle examination was unremarkable.  The evidence does not indicate that the Veteran experiences at least moderate limited motion of the right ankle (i.e., a 10 percent rating under DC 5271) such that an initial compensable rating for his service-connected right ankle disability is warranted.  See 38 C.F.R. § 4.71a, DC 5271 (2014).  In forming this decision, the Board has considered the Veteran's complaints of pain in the ankle and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). However, the lay and objective medical evidence does not persuasively show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5271.  38 C.F.R. § 4.71a.  Given that the Veteran was able to achieve the aforementioned ranges of motion of the ankle on examination, the Board finds that additional compensation for occasional pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  The rating schedule distinguishes between mild and moderate impairment of the ankle and finds that the former does not rise to the level as to warrant monetary compensation.  The Board is cognizant of the Veteran's complaints but the objective findings do not support that the level of impairment associated with the Veteran's right ankle more nearly approximates moderate.  Thus, the Board finds that the criteria for an initial compensable rating for a service-connected right ankle avulsion fracture have not been met.

In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he sincerely believes he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee and ankle impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of knee and ankle impairment.  

The Board next finds that consideration of staged ratings for either the Veteran's service-connected right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis ("right knee disability") or service-connected right ankle avulsion fracture  ("right ankle disability") is not warranted.  The evidence shows that the Veteran has experienced essentially the same level of right knee disability and right ankle disability, respectively, throughout the appeal period.  Thus, consideration of staged ratings for either of these service-connected disabilities is not warranted.  See Fenderson, 12 Vet. App. at 119.



Extraschedular Rating and TDIU

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right knee disability or service-connected right ankle disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected right knee disability and service-connected right ankle disability are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of both of these disabilities.  The Veteran primarily complains of pain and limitation of motion.  The Veteran has not described any unusual or exceptional features associated with his disability or described how the impairment associated with his knee and ankle impacts him in an exceptional or unusual way.  For example, the April 2014 VA examiner stated that the Veteran "may have to stand up at times if the [right] knee gets stiff."  This is not exceptional or unusual for individuals with knee disabilities.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  It appears that the Veteran has been employed throughout the pendency of this appeal and continues to report for weekend drills with the U.S. Army National Guard as well.  He reported at his most recent VA examination in April 2014 that he was "a trust officer at a bank and a military attorney in the Iowa National Guard." Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to service connection for asthma is granted.

Entitlement to an initial rating greater than 10 percent for a right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis is denied.

Entitlement to an initial compensable rating for a right ankle avulsion fracture is denied.


REMAND

The Veteran contends that his service-connected spinal fusion with spinal stenosis is more disabling than currently evaluated.  He also contends that he is entitled to a temporary total disability rating effective March 1, 2014, for spinal fusion with spinal stenosis based on the need for convalescence.  He specifically contends that his service-connected spinal fusion with spinal stenosis is more disabling than currently evaluated.  He also specifically contends that he continued to need to convalesce following his spinal fusion surgery beyond the initial 3-month period following surgery when he was awarded a temporary total disability rating.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's higher initial rating claim for spinal fusion with spinal stenosis, the Board notes that, on VA back (thoracolumbar) spine conditions DBQ completed by a private clinician on February 3, 2014, it was noted that the Veteran still was recovering from spinal fusion surgery on December 12, 2013.  The private clinician stated that he anticipated that the Veteran would have decreased range of motion as a result of his lumbar fusion.  Physical examination could not be conducted because the Veteran was only a few weeks status-post spinal fusion surgery.  The diagnoses were spondylolisthesis and lumbar radiculopathy.  In other words, it appears that the Veteran's spine could not be examined at the time of his most recent VA back (thoracolumbar) spine conditions DBQ in February 2014 because he still was recovering from his spinal fusion surgery in December 2013.  

The record evidence also shows that, in a letter dated on April 9, 2014, and date-stamped as received by VA on April 21, 2014, G.J.K., RN, CNP, stated that the Veteran was status post anterior/posterior lumbar instrumented interbody fusion at L4-5 and L5-S1 on December 12, 2013.  "This procedure required convalescence of three months, and we are continuing to watch his radiographs for evidence of development of a solid arthrodesis across the lumbar disk spaces.  We will again reassess for evidence of a successful fusion at the six-month postoperative point.  It, however, is not uncommon for these procedures to take 12 months to develop a solid fusion."  

In statements on his April 2014 notice of disagreement, the Veteran, through his attorney, asserted that he was entitled to a higher initial rating for his service-connected spinal fusion because "his muscles tighten so severely he has to daily soak [sic] in a hot tub in order to function.  He stated his back spasms cause guarding severe enough to result in an abnormal gait."  This suggests that the symptomatology associated with the Veteran's service-connected spinal fusion with spinal stenosis may have undergone a material change since his most recent VA examination in February 2014 (when, as noted above, his spine could not be examined as he still was recovering from December 2013 spinal fusion surgery).

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given that the record evidence indicates that his spine could not be examined at the time of his most recent VA examination in February 2014 and it might not have been possible to examine his spine until at least December 2014, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected spinal fusion with spinal stenosis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's temporary total disability rating claim, he essentially contends that the temporary total disability rating for his service-connected spinal fusion with spinal stenosis that was in effect from December 12, 2013, the day he had spinal fusion surgery, through March 1, 2014, which the AOJ concluded was the end of his post-surgical convalescence, should be extended beyond March 1, 2014, because of continuing symptomatology related to his spinal fusion surgery.  The Board notes in this regard that, under 38 C.F.R. § 4.30, a temporary total disability rating based on the need for convalescence can be extended for 1, 2, or 3 month beyond the initial 3 months (for a total of 6 months following surgery) and for 1 or more months up to 6 months beyond an initial 6 month period following surgery as appropriate.  See 38 C.F.R. § 4.30(b) (2014).  As noted above, G.J.K., RN, CNP, suggested in his April 2014 letter that, although only 3 months' convalescence was required following the Veteran's December 2013 spinal fusion surgery, his spine would be examined again at 6 and 12 months after surgery for evidence of a successful spinal fusion.  This suggests that the Veteran may be entitled to additional compensation under § 4.30 for additional periods of convalescence from his spinal fusion surgery.  Accordingly, the Board finds that, because this appeal is being remanded for a new VA examination to assess the Veteran's service-connected spinal fusion with spinal stenosis, the VA examiner also should be asked to determine when the Veteran's convalescence from spinal fusion surgery ended.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected spinal fusion with spinal stenosis since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any surgical records from his December 12, 2013, spinal fusion surgery.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for updated examination to determine the current nature and severity of his service-connected spinal fusion with spinal stenosis since his service separation.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected spinal fusion with spinal stenosis is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  The examiner also is asked to state when the Veteran's post-surgical convalescence ended following spinal fusion surgery on December 12, 2013.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO/AMC and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


